Case: 5:17-cv-00338-KKC Doc #: 44-3 Filed: 09/12/19 Page: 1 of 15 - Page ID#: 511




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 LEXINGTON DIVISION


TIMOTHY ROBINSON, on behalf of T.R.,
a Minor,

        PLAINTIFF

v.                                                       CIVIL ACTION NO. 5:17-cv-0338-KKC

ELI LILLY AND COMPANY,

        DEFENDANT


                 PLAINTIFF'S FIRST SET OF INTERROGATORIES AND
                          REQUESTS FOR PRODUCTION

        Plaintiff, Timothy Robinson, on behalf of T.R., a minor, (“Plaintiff”), by counsel, pursuant

to Civil Rules 26, 33 and 34, propounds the following Interrogatories and Requests for Production

of Documents on Defendant Eli Lilly and Company (“Defendant”), to be answered under oath and

in writing within thirty (30) days of service.

                             DEFINITIONS AND INSTRUCTIONS

     A. The terms “you” and “your” and “Defendant” and “Lilly” refer to Defendant Eli Lilly and

        Company, and any other person acting or purporting to act on their behalf, including, but

        not limited to, agents, employees, officers, adjusters, representatives, servants,

        investigators, parent companies, subsidiaries, and affiliates.

     B. The term “person” refers to any natural person, firm, association, partnership, corporation,

        or other form of legal business entity.

     C. As used herein, the term “representative” means any and all agents, employees, servants,

        officers, directors, attorneys, or other persons acting or purporting to act on behalf of you

        or the person specifically identified in the interrogatory.
Case: 5:17-cv-00338-KKC Doc #: 44-3 Filed: 09/12/19 Page: 2 of 15 - Page ID#: 512




   D. The term “document” or “writing” means any medium upon which intelligence or

      information can be recorded or retrieved, and includes, without limitation, the original and

      each copy, regardless of origin and location, of any written material, book, pamphlet,

      periodical, letter, memorandum, invoice, bill, order form, receipt, financial statement,

      accounting entry, diary, calendar, telex, telegram, text message, instant message, email,

      cable, report, record, contract, agreement, study, handwritten note, draft, working paper,

      chart, paper, print, laboratory record, drawing sketch, graph, index, list, tape, photograph,

      microfilm, data sheet or data processing card, or any other written, recorded, transcribed,

      punched, taped, filmed, or graphic matter, however produced or reproduced, which is in

      your possession, custody, or control or which was, but is no longer, in your possession,

      custody, or control.

   E. The term “communication” means any oral or written communication, statement,

      correspondence, or comment, of any nature whatsoever, including, but not limited to,

      correspondence, conversations, telephone calls, dialogues, emails, text messages,

      electronic group chats, discussions, interviews, consultations, agreements, and other

      exchange of words between two or more people.

   F. As used herein, the terms “identification,” “identify,” or “identity,” when used in reference

      to (a) a natural individual, require you to state his or her full name and residential and

      business addresses; (b) a corporation, require you to state its full corporate name and any

      names under which it does business, its state of incorporation, the address of its principal

      place of business, and the addresses of all of its offices; (c) a business, require you to state

      the full name or style under which the business is conducted, its business address or

      addresses, the types of businesses in which it is engaged, the geographic areas in which it



                                                 2
Case: 5:17-cv-00338-KKC Doc #: 44-3 Filed: 09/12/19 Page: 3 of 15 - Page ID#: 513




      conducts those businesses, and the identity of the person or persons who own, operate,

      control the business; (d) a document, require you to state the number of pages and the

      nature of the document (e.g., letter or memorandum), its title, its date, the name or names

      of its authors and recipients, and its present location and custodian; (e) a communication,

      require you, if any part of the communication was written, to identify the document or

      documents which refer to or evidence the communication, and, to the extent that the

      communication was non-written, to identify the persons participating in the

      communication and to state the date, manner, place, and substance of the communication.

   G. As used herein, the terms “relation,” “pertaining to,” “relating to,” “related to” or “related”

      mean pertaining in any way to, referring to, reflecting, recording, memorializing,

      mentioning, constituting, describing or concerning, directly or indirectly.

   H. “Prozac” or “fluoxetine” shall refer to the selective serotonin reuptake inhibitor (“SSRI”)

      fluoxetine hydrochloride manufactured and sold by Defendant for the treatment of

      depression and other psychiatric disorders. These terms shall be used synonymously.

   I. “Congenital heart defect” shall refer to supra valvular aortic stenosis and similar cardiac

      malfunctions.

   J. “Off-label” shall refer to any use of Prozac not indicated in the FDA-approved labeling for

      Prozac.

   K. “Maternal use” shall refer to the use of Prozac by a woman during pregnancy.

   L. “Subject” shall refer to any human participant, animal, or in vitro model used in any clinical

      or pre-clinical trial.




                                                 3
Case: 5:17-cv-00338-KKC Doc #: 44-3 Filed: 09/12/19 Page: 4 of 15 - Page ID#: 514




                                        INSTRUCTIONS

   A. With respect to each interrogatory, in addition to supplying the information requested, you

      are to identify all documents that support, refer to, or evidence the subject matter of each

      interrogatory and your answer thereto.

   B. If any or all documents identified herein are no longer in your possession, custody, or

      control because of destruction, loss, or any other reason, then do the following with respect

      to each and every such document: (a) describe the nature of the document (e.g., letter or

      memorandum); (b) state the date of the document; (c) identify the persons who sent and

      received the original and a copy of the document; (d) state in as much detail as possible the

      contents of the document; and I state the manner and date of disposition of the document.

   C. If any of the documents identified herein are deemed to be privileged materials and such

      privilege is asserted, a list is to be furnished identifying each document so withheld together

      with the following information:

              (a)    the privilege or other ground of nondisclosure asserted;

              (b)    a statement of facts constituting the basis for the claim of privilege or other

                     ground of nondisclosure;

              (c)    a brief description of the document, including:

                     (i)     the date of the document;

                     (ii)    the names of its author(s) or preparer(s) and identification by

                             employment and title of each such person;

                     (iii)   the names of each person who was sent or had access to or custody

                             of the document, together with an identification by employment of

                             each such person; and



                                                4
Case: 5:17-cv-00338-KKC Doc #: 44-3 Filed: 09/12/19 Page: 5 of 15 - Page ID#: 515




                      (iv)   the paragraph of this request to which the document relates.

   D. When an interrogatory requires you to “state the basis of” a particular claim, contention, or

      allegation, state in your answer the identity of each and every document, writing and

      communication and each and every legal theory that you think supports, refers to, or

      evidences such claim, contention, or allegation, as well as stating the evidence and

      testimony upon which you will rely to establish the claim, contention or allegation.

   E. These interrogatories shall be deemed continuing so as to require additional answers if you

      acquire additional information between the time the answers are served and the time of

      trial. Such additional answers shall be served seasonably, but not later than thirty (30) days

      after such further information is received.

   F. Each interrogatory is to be considered as having been asked individually of you and you

      shall file separate answers, first giving the question, followed by your response.

   G. Wherever used herein, the singular shall be deemed to include the plural and the plural

      shall be deemed to include singular; the masculine shall be deemed to include the feminine

      and the feminine shall be deemed to include the masculine; the disjunctive (“or”) shall be

      deemed to include the conjunctive (“and”) and the conjunctive (“and”) shall be deemed to

      include the disjunctive (“or”); and each of the functional words “each,” “ every,” “any,”

      and “all” shall be deemed to include each of the other functional words.

   H. Interrogatories which cannot be answered in full shall be answered as completely as

      possible, and incomplete answers shall be accompanied by a specification of the reasons

      for the incompleteness of the answer, as well as by a statement of whatever knowledge,

      information or belief you possess with respect to each unanswered or incompletely

      answered interrogatory.



                                                5
Case: 5:17-cv-00338-KKC Doc #: 44-3 Filed: 09/12/19 Page: 6 of 15 - Page ID#: 516




                    PLAINTIFF’S FIRST SET OF INTERROGATORIES



       INTERROGATORY NO. 1:                   Identify all persons and experts who have been

retained, specially employed, consulted and/or who are expected to testify at trial and the substance

of the facts and opinions of each such person or expert.

       ANSWER:



       INTERROGATORY NO. 2:                   Identify any and all clinical and/or pre-clinical trials

of Prozac sponsored by Eli Lilly.

       ANSWER:



       INTERROGATORY NO. 3:                   Identify any and all clinical and/or pre-clinical trials

of Prozac in pregnant subjects sponsored by Eli Lilly.

       ANSWER:



       INTERROGATORY NO. 4:                   Identify, by style and case number, each and every

lawsuit filed in a court of law in the United States in which it was alleged that maternal use of

Prozac caused congenital heart defects.

       ANSWER:




                                                 6
Case: 5:17-cv-00338-KKC Doc #: 44-3 Filed: 09/12/19 Page: 7 of 15 - Page ID#: 517




       INTERROGATORY NO. 5:                   Identify all adverse event reports, including

spontaneous case reports and clinical trial reports, of congenital heart defects where Prozac is the

suspect drug.

       ANSWER:



       INTERROGATORY NO. 6:                   Describe the system that Eli Lilly utilized to report

problems, adverse event reports, or other complaints regarding Prozac, and provide the number of

adverse event reports for Prozac submitted to the FDA related to congenital heart defects for each

year from approval to present.

       ANSWER:



       INTERROGATORY NO. 7:                   Identify any independent research done by you

directly, or commissioned by you, on the effects of maternal use of Prozac.

       ANSWER:



       INTERROGATORY NO. 8:                   Identify all documents in Eli Lilly’s possession

related to off-label use of Prozac, including but not limited to all sales materials provided by Eli

Lilly to Gina Robinson’s healthcare providers, and internal sales training materials.

       ANSWER:



       INTERROGATORY NO. 9:                   If you contend that any of the injuries complained of

in Plaintiff’s Complaint were caused by or contributed to by the Plaintiff or any other person or

entity, including any other physician, hospital, nurse, other health care provider, third-party,



                                                 7
Case: 5:17-cv-00338-KKC Doc #: 44-3 Filed: 09/12/19 Page: 8 of 15 - Page ID#: 518




manufacturer or event, please state: (a) the facts upon which you base such a claim; (b) the name,

current address, and current employer of each person whom you believe or allege was or may have

been negligent; and (c) the location, date, and time of any event or happening you allege you may

have caused or contributed to T.R. Robinson’s congenital heart defect.

       ANSWER:



       INTERROGATORY NO. 10:                 Identify any requests by any health authority or

governmental organization, including but not limited to the National Institutes of Health (NIH),

World Health Organization (WHO), and US Food and Drug Administration (FDA), to investigate

the effects of maternal use of Prozac during pregnancy.

       ANSWER:



       INTERROGATORY NO. 11:                 Identify any epidemiological studies, including but

not limited to retrospective observational studies and randomized controlled trials, commissioned

or sponsored by Eli Lilly, relating in any way to the maternal use of Prozac during pregnancy and

congenital heart defects.

       ANSWER:




                                                8
Case: 5:17-cv-00338-KKC Doc #: 44-3 Filed: 09/12/19 Page: 9 of 15 - Page ID#: 519




   PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS


       REQUEST NO. 1:          Produce a copy of all documents previously produced or to be

produced by Lilly in other U.S. lawsuits related to maternal Prozac use and the risk of congenital

heart defects.

       ANSWER:



       REQUEST NO. 2:          Produce all documents referenced in Defendant’s initial disclosures

in the instant matter pursuant to Rule 26.

       ANSWER:



       REQUEST NO. 3:          Produce the custodial and personnel file of Dr. Tim Garnett, Dr.

David Walter Johnson, identified in Defendants’ initial disclosures.

       ANSWER:



       REQUEST NO. 4:          Produce all adverse event data, foreign and domestic, relating to

Prozac concerning congenital heart disease; pulmonary hypertension; ventricular septal defects;

atrial septal defects; supra valvular aortic stenosis; and/or any other similar cardiac malfunction.

       ANSWER:



       REQUEST NO. 5:          Produce all documents which relate, refer to, or embody draft or

final Signal Investigations and/or Signal Assessments involving maternal Prozac use and

congenital heart defects.

       ANSWER:
Case: 5:17-cv-00338-KKC Doc #: 44-3 Filed: 09/12/19 Page: 10 of 15 - Page ID#: 520




       REQUEST NO. 6:         Produce all documents relating in any way to the original FDA

approval of Prozac and/or any supplemental approvals related in any way to maternal Prozac use.

       ANSWER:



       REQUEST NO. 7:         Produce all draft and final clinical study reports, including

appendices and case report forms, relating to maternal Prozac use.

       ANSWER:



       REQUEST NO. 8:         Produce all Product Information Requests, Physician Information

Requests, Professional Inquiry Requests, or other materials evidencing communications from

company sales representatives or healthcare providers relating to maternal Prozac use during

pregnancy and congenital heart defects.

       ANSWER:



       REQUEST NO. 9:         Produce all documents which relate, refer to, or embody adverse

event reports received from any source relating to maternal Prozac use during pregnancy and

congenital heart defects, including but not limited to underlying reports, internal communications,

and follow-up attempts.

       ANSWER:




                                                10
Case: 5:17-cv-00338-KKC Doc #: 44-3 Filed: 09/12/19 Page: 11 of 15 - Page ID#: 521




          REQUEST NO. 10: Produce all documents which relate, refer to or embody the addition

or revision of information related to maternal Prozac use during pregnancy to the product label for

Prozac.

          ANSWER:



          REQUEST NO. 11: Produce all documents which relate, refer to or embody the 2012

BMJ article “Exposure to selective serotonin reuptake inhibitors and the risk of congenital

malformations: a nationwide cohort study”, and/or the 2015 BMJ article “Selective serotonin

reuptake inhibitors and venlafaxine in early pregnancy and risk of birth defects: population based

cohort study and sibling design”, including but not limited to communications with the authors of

the referenced studies or attempts to communicate with the authors of the referenced studies.

          ANSWER:



          REQUEST NO. 12: Produce all documents in your possession, custody, or control which

relate, refer to, or embody any published study or abstract related to maternal Prozac use and

congenital heart defects.

          ANSWER:



          REQUEST NO. 13: Produce all documents which relate, refer to or embody the

Medicines and Healthcare Products Regulatory Agency (“MHRA”) UK September 2011 Public

Assessment Report “Fluoxetine: may slightly increase risk of heart defects in an unborn child if

taken during pregnancy”, including but not limited to communications with the MHRA.

          ANSWER:



                                                11
Case: 5:17-cv-00338-KKC Doc #: 44-3 Filed: 09/12/19 Page: 12 of 15 - Page ID#: 522




       REQUEST NO. 14: Produce all documents which relate, refer to, or embody any

communication, report or inquiry between Defendant and the MHRA, National Institutes of Health

(NIH), World Health Organization (WHO), the FDA, or any Foreign Government Regulatory

Authority in regard to Prozac use during pregnancy and congenital heart defects.

       ANSWER:



       REQUEST NO. 15: Produce all documents which relate, refer to, or embody follow-up

or long-term study of participants in any clinical studies regarding Prozac or fluoxetine, including

but not limited to safety and efficacy results obtained after approval of the NDA or ANDA, or after

conclusion of the initial study period.

       ANSWER:



       REQUEST NO. 16: Produce all investigator’s brochures for any pre-clinical and/or

clinical trials of Prozac sponsored by Eli Lilly.

       ANSWER:



       REQUEST NO. 17: Produce all study protocol for any pre-clinical and/or clinical trials

of Prozac sponsored by Eli Lilly.

       ANSWER:



       REQUEST NO. 18: Produce all draft and final study reports for any pre-clinical and/or

clinical trials of Prozac sponsored by Eli Lilly.



                                                    12
Case: 5:17-cv-00338-KKC Doc #: 44-3 Filed: 09/12/19 Page: 13 of 15 - Page ID#: 523




       ANSWER:



       REQUEST NO. 19: Produce all investigator’s brochures for any post-marketing studies

of Prozac sponsored by Eli Lilly.

       ANSWER:



       REQUEST NO. 20: Produce all study protocol for any post-marketing studies of Prozac

sponsored by Eli Lilly.

       ANSWER:



       REQUEST NO. 21: Produce all draft and final study reports for any post-marketing

studies of Prozac sponsored by Eli Lilly.

       ANSWER:



       REQUEST NO. 22: If you contend that any of the injuries complained of in Plaintiff’s

Complaint were caused by or contributed to by the Plaintiff or any other person or entity, including

any other physician, hospital, nurse, other health care provider, third-party, manufacturer or event,

produce any and all documents upon which you base or support your claim.

       ANSWER:



       REQUEST NO. 23: Produce any and all documents upon which you base or support your

claim that Prozac did not cause or contribute to Plaintiff’s injuries.

       ANSWER:



                                                 13
Case: 5:17-cv-00338-KKC Doc #: 44-3 Filed: 09/12/19 Page: 14 of 15 - Page ID#: 524




       REQUEST NO. 24: Produce any requests by any health authority or governmental

organization, including but not limited to the National Institutes of Health (NIH), World Health

Organization (WHO), and US Food and Drug Administration (FDA), to investigate the effects of

maternal use of Prozac, as well as any responsive materials submitted including drafts.

       ANSWER:



       REQUEST NO. 25: If you contend a causal relationship between maternal Prozac use

and congenital heart defects is not biologically plausible, produce any and all documents upon

which you base or support your claim.

       ANSWER:




                                                    Respectfully Submitted,

                                                    /s/ Alex C. Davis
                                                    Alex C. Davis
                                                    Jasper D. Ward IV
                                                    Jones Ward PLC
                                                    1205 E. Washington St., Suite 111
                                                    Louisville, KY 40206
                                                    (502) 882-6000
                                                    Alex@jonesward.com
                                                    Jasper@jonesward.com

                                                    Attorneys for Plaintiff




                                               14
Case: 5:17-cv-00338-KKC Doc #: 44-3 Filed: 09/12/19 Page: 15 of 15 - Page ID#: 525




                                CERTIFICATE OF SERVICE

       I hereby certify that I have this day sent a true and correct copy of the above document to

the below counsel of record.

       This 7th day of December, 2018.

       Carol Dan Browning
       Stites & Harbison
       400 W. Market Street, Suite 1800
       Louisville, KY 40202-3352
       cbrowning@stites.com
       502-681-0516

       Andrew Kantra
       Admitted Pro Hac Vice
       Pepper Hamilton LLP
       Eighteenth and Arch Streets
       3000 Two Logan Square
       Philadelphia, PA 19103-2799
       kantraa@pepperlaw.com
       (215) 981-4000

       Attorneys for Eli Lilly and Company

                                                    /s/ Alex C. Davis
                                                    Alex C. Davis
